                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA                      :
                                              :
                v.                            :      Case No. 3:19-cr-00251 (MPS)
                                              :
OLEG KOSHKIN                                  :      September 21, 2020


             MOTION TO PERMIT APPEARANCE OF LAW STUDENT INTERN

        Pursuant to Local Civil Rule 83.9, the Government respectfully moves to permit the

appearance of a law student intern, Ms. Melody Wang, for the purpose of assisting in the

representation of the Government in this case. In support of this motion, the Government states

as follows:

        1.      The undersigned Assistant United States Attorney is a member of the New York

bar in good standing and is authorized by law to practice in this Court.

        2.      The undersigned will assume personal professional responsibility for Ms. Wang’s

work in connection with this proceeding.

        3.      The undersigned will assist Ms. Wang to the extent necessary.

        4.      The undersigned will appear with Ms. Wang at all times during any proceedings

in this case.

        5.      The undersigned consents in writing to supervise Ms. Wang pursuant to Local

Rule 83.9.

        6.      With respect to Ms. Wang=s qualifications, the undersigned states:
               a.      Ms. Wang is enrolled in good standing at Yale Law School, a law school

                       approved by the American Bar Association, and expects to receive her

                       Juris Doctor Degree in 2021.

               b.      Ms. Wang has completed the equivalent of at least two semesters of legal

                       study.

               c.      Ms. Wang will be introduced to the Court by undersigned counsel.

               d.      Ms. Wang is working as a law student intern for the United States

                       Attorney’s Office and is not employed or compensated by a client.

       WHEREFORE, the Government moves to allow Ms. Wang to appear as described above

on behalf of the United States in this case.

                                               Respectfully submitted,

                                               JOHN H. DURHAM
                                               UNITED STATES ATTORNEY


                                               EDWARD CHANG (ct26472)
                                               Assistant U.S. Attorney
                                               157 Church Street, 25th Floor
                                               New Haven, CT 06510
                                               Tel.: (203) 821-3826




                                                  2
                                 CERTIFICATE OF SERVICE

        I hereby certify that on September 21, 2020, a copy of the foregoing motion was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this filing
will be sent by email to all parties by operation of the court’s electronic filing system or by mail
to anyone unable to accept electronic filing, as indicated on the Notice of Electronic Filing. Parties
may access this filing through the court’s CM/ECF system.



                                                              EDWARD CHANG (ct26472)
                                                              Assistant United States Attorney
                                                              157 Church St., 25th floor
                                                              New Haven, CT 06510
                                                              Tel: (203) 821-3826




                                                  3
